On Motion to Dismiss.
Howell, J.
A motion is made to dismiss this appeal because it is taken *447from an interlocutory or dor wliicb, it is alleged, will not causo an irreparable injury.
Tlio administrator obtained an order to sell property on terms of one third cash and balance oil one and two years credit, whereupon the ap-pellee, as holder of a matured mortgage note, by rule caused the terms to be changed to cash, and from this action of tho court this appeal is taken.
We are of opinion that the order is one from which an appeal may be taken. It is reasonable to infer that injury of an irreparable character may result in the depreciation consequent upon a sale for cash instead of on terms of credit.
The motion is denied.